ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_03_FR.txt. OPINION DISSIDENTE DE M. PETRÉN

Ayant voté contre l’ordonnance, je dois y joindre mon opinion dissi-
dente.

Il existe un parallélisme évident entre la présente affaire et celle de la
Compétence en matière de pêcheries qui oppose le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord à I’Islande et en laquelle la Cour a
également indiqué des mesures conservatoires. Or, dans cette dernière
affaire, j’ai joint à l’ordonnance d’aujourd’hui par laquelle la Cour
maintient son indication de mesures conservatoires une opinion dissi-
dente développant les raisons pour lesquelles je pense que la question des
mesures conservatoires devrait être réexaminée à la lumiére de la situation
actuelle. Vu le lien entre les mesures conservatoires dans les deux affaires,
je trouve que la même conclusion s’impose en la présente affaire.

Un tel réexamen de la question des mesures conservatoires aurait
cependant exigé, selon l’article 61, paragraphe 8, du Règlement de 1946,
que la Cour invite les Parties à présenter leurs observations à ce sujet. La
majorité s’y étant opposée, j’ai voté contre la présente ordonnance.

(Signé) Sture PETRÉN.
